Performance-Based Vesting Version

 

Exhibit 10.2

 

CUBIC CORPORATION

2015 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

Cubic Corporation, a Delaware corporation (the “Company”), pursuant to its 2015
Incentive Award Plan (the “Plan”), hereby grants to the participant listed below
(“Participant”), an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) with respect to the number of shares of the Company’s Common Stock (the
“Shares”) indicated below. Each RSU is hereby granted in tandem with a
corresponding dividend equivalent, as further described in Article II of the
Restricted Stock Unit Agreement (the “Dividend Equivalents”).  This award for
Restricted Stock Units and the corresponding Dividend Equivalents (this “Award”)
is subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Agreement”) and in the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.

Participant:

 

Grant Date:

 

Target Number of RSUs (as adjusted pursuant to Article II and Section 4.2):

 

Distribution Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs (and their
corresponding Dividend Equivalents) shall be distributable in accordance with
Section 1.1 of the Restricted Stock Unit Agreement.

Vesting Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall vest
as set forth on Exhibit B to this Grant Notice.

 

By electronically accepting this Grant Agreement, Participant agrees to be bound
by the terms and conditions of the Plan, the Restricted Stock Unit Agreement and
this Grant Notice.  In addition, Participant explicitly acknowledges and agrees
to be bound by the Restrictive Covenants set forth in Section 3.6 of the
Restricted Stock Unit Agreement.  Participant has reviewed the Restricted Stock
Unit Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan.  Participant has been provided with a copy or
electronic access to a copy of the prospectus for the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board (or any Committee to which administration of the
Plan has been delegated by the Board) upon any questions arising under the Plan,
this Grant Notice or the Restricted Stock Unit Agreement.  The Award is subject
to the terms and conditions of the Plan which are incorporated herein by
reference. In the event of any inconsistency between the Plan and the Restricted
Stock Unit Agreement, the terms of the Plan shall control.

Participant acknowledges that his or her acceptance of the terms and conditions
of the Plan, the Restricted Stock Unit Agreement and this Grant Notice by his or
her electronic acceptance of the Grant Agreement is a condition to the receipt
of this Award.  As a result, unless otherwise determined by the Board (or any
Committee to which administration of the Plan has been delegated by the Board),
in the event Participant does not electronically accept this Grant Notice within
ninety (90) days of the Grant Date, this Award shall be forfeited and
Participant shall have no further rights thereto.

Participant acknowledges that Section 4.5 of the Restricted Stock Unit Agreement
amends the governing law of Participant’s Invention & Secrecy Agreement (as
defined in the Restricted Stock Unit Agreement) and hereby agrees to such
amendment.

 





--------------------------------------------------------------------------------

 



EXHIBIT A


TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, and their corresponding Dividend Equivalents
pursuant to Article II, subject to all of the terms and conditions set forth in
this Agreement, the Grant Notice and the Plan.

ARTICLE I
AWARD OF RESTRICTED STOCK UNITS

1.1 Award of Restricted Stock Units. 

(a)Award. In consideration of Participant’s continued employment or service with
the Company or any Affiliate thereof and for other good and valuable
consideration, the Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice and their corresponding Dividend
Equivalents pursuant to Article II, subject to all of the terms and conditions
set forth in this Agreement, the Grant Notice and the Plan. Prior to actual
issuance of any Shares, the RSUs, the Dividend Equivalents and the Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.

(b)Vesting. The RSUs subject to the Award shall vest in accordance with the
Vesting Schedule set forth in Exhibit B to the Grant Notice. Unless and until
the RSUs have vested in accordance with the Vesting Schedule set forth in the
Grant Notice, Participant will have no right to any distribution with respect to
such RSUs.  Unless otherwise provided in Exhibit B to the Grant Notice, in the
event of Participant’s Termination of Service prior to the vesting of all of the
RSUs, any unvested RSUs will terminate automatically without any further action
by the Company and be forfeited without further notice and at no cost to the
Company. 

(c)Distribution of RSUs.  

(i)Shares of Common Stock shall be distributed to Participant (or in the event
of Participant’s death, to his or her estate) with respect to Participant’s
vested RSUs within ten (10) days following the date on which such RSUs vest as
specified in the Vesting Schedule set forth in Exhibit B to the Grant Notice
(or, in the event the vesting date is the date of a Change in Control, the RSUs
(and their corresponding Dividend Equivalents) shall be settled immediately
prior to such Change in Control), subject to the terms and provisions of the
Plan and this Agreement. 

(ii)All distributions of the RSUs shall be made by the Company in the form of
whole shares of Common Stock. 

(iii)Neither the time nor form of distribution of Common Stock with respect to
the RSUs and the Dividend Equivalents may be changed, except as may be permitted
by the Board (or any Committee to which administration of the Plan has been
delegated by the Board) in accordance with the Plan and Section 409A of the Code
and the Treasury Regulations thereunder.





--------------------------------------------------------------------------------

 

 

(d)Generally. Shares issued under the Award shall be issued to Participant or
Participant’s beneficiaries, as the case may be, at the sole discretion of the
Board (or any Committee to which administration of the Plan has been delegated
by the Board), in either (i) uncertificated form, with the Shares recorded in
the name of Participant in the books and records of the Company’s transfer agent
with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement; or (ii) certificate form.  In no event will
fractional shares be issued upon settlement of the Award.  In lieu of any
fractional Share, the Company shall make a cash payment to Participant equal to
the Fair Market Value of such fractional Share on the date the RSUs and the
Dividend Equivalents are settled pursuant to this Section 1.1.

1.2 Tax Withholding. 

(a)The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs or any cash payment in respect of the
Dividend Equivalents to Participant or his or her legal representative unless
and until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting of the RSUs or the Dividend Equivalents, the distribution of
the Shares issuable with respect thereto, the settlement of the Dividend
Equivalents, or any other taxable event related to the RSUs or the Dividend
Equivalents (the “Tax Withholding Obligation”).    

 

(b)Unless Participant elects to satisfy the Tax Withholding Obligation by some
other means in accordance with clause (c) below, prior to the time the Tax
Withholding Obligation arises, Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company to, and
the Company shall, withhold a net number of vested Shares otherwise issuable
pursuant to the RSUs having a then-current Fair Market Value not exceeding the
amount necessary to satisfy the Tax Withholding Obligation of the Company and
its Affiliates with respect to the vesting or distribution of the RSUs based on
the minimum applicable statutory withholding rates.  In the event
Participant’s Tax Withholding Obligation will be satisfied under this
Section 1.2(b), then the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those Shares issuable to Participant upon
settlement of the RSUs as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy Participant’s Tax Withholding Obligation
with respect to the vesting or distribution of the RSUs.  Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company and such brokerage firm to complete the transactions described
above, including the transactions described in the previous sentence, as
applicable.  Any Shares to be sold at the Company’s direction through a
broker-assisted sale will be sold on the day the Tax Withholding Obligation with
respect to the vesting or distribution of the RSUs arises or as soon thereafter
as practicable.  The Shares may be sold as part of a block trade with other
participants of the Plan in which all participants receive an average price. 
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Participant’s Tax Withholding Obligation with
respect to the vesting or distribution of the RSUs, the Company agrees to pay
such excess in cash to Participant as soon as practicable. Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy Participant’s Tax Withholding Obligation. 



A-2

--------------------------------------------------------------------------------

 

 

(c)At any time not less than five (5) business days before any Tax Withholding
Obligation arises, Participant may elect to satisfy the Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation in one or more of the forms
specified below:

 

(i) by the deduction of such amount from other compensation payable to
Participant;  

 

(ii) by tendering vested Shares owned by Participant having a then-current Fair
Market Value not exceeding the amount necessary to satisfy the Tax Withholding
Obligation of the Company and its Affiliates based on the minimum applicable
statutory withholding rates;  

 

(iii)  through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to the Shares
issuable pursuant to the RSUs then vesting and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company or
its Affiliate with respect to which the Tax Withholding Obligation arises in
satisfaction of such obligation; provided that payment of such proceeds is then
made to the Company or the applicable Affiliate at such time as may be required
by the Board (or any Committee to which administration of the Plan has been
delegated by the Board), but in any event not later than the settlement of such
sale; or

(iv)in any combination of the foregoing.

 

(d)To the maximum extent permitted by applicable law, the Company further has
the authority to deduct or withhold such amount as is necessary to satisfy any
Tax Withholding Obligation from other compensation payable to Participant with
respect to any taxable event arising from vesting of the RSUs or the Dividend
Equivalents, the receipt of the Shares upon settlement of the RSUs or the
settlement of the Dividend Equivalents. 

 

ARTICLE II  

DIVIDEND EQUIVALENTS

2.1Grant of Dividend Equivalents.  The Company hereby grants to Participant an
award of Dividend Equivalents as set forth in this Article II (the “Dividend
Equivalents”), subject to all of the terms and conditions in this Agreement and
the Plan.  The Dividend Equivalents hereunder shall remain outstanding from the
Grant Date through the earlier to occur of (a) the termination or forfeiture for
any reason of the RSU to which such Dividend Equivalent corresponds, or (b) the
delivery to Participant of the shares of Common Stock underlying the RSU to
which such Dividend Equivalent corresponds.  Participant shall not be entitled
to any payment under a Dividend Equivalent with respect to any dividend with a
record date that occurs prior to the Grant Date or after the termination of such
RSU for any reason, whether due to payment, forfeiture or otherwise.  If any RSU
linked to a Dividend Equivalent fails to vest and is forfeited for any reason,
then (a) the linked Dividend Equivalent shall be forfeited as well, (b) any
amounts otherwise payable in respect of such Dividend Equivalent shall be
forfeited without payment, and (c) the Company shall have no further obligations
in respect of such Dividend Equivalent.

2.2Payment of Dividend Equivalents.  Dividend Equivalents shall be paid in cash
only on the number of shares of Common Stock underlying the RSUs that vest in
accordance with this Agreement by determining the sum of the cash dividends paid
or payable on such number of shares of Common Stock with respect to each record
date that occurs between the Grant Date and the date on which the RSUs are
settled pursuant to Section 1.1(c) (without any interest or compounding).  The
payment of cash in settlement

A-3

--------------------------------------------------------------------------------

 

 

of the Dividend Equivalents shall occur at the same time as the vested RSUs to
which such Dividend Equivalents correspond are settled pursuant to Section
1.1(c).

2.3Separate Payments.  Dividend Equivalents and any amounts that may become
distributable in respect thereof shall be treated separately from the RSUs and
the rights arising in connection therewith for purposes of the designation of
time and form of payments required by Section 409A of the Code.

ARTICLE III  

RESTRICTIONS

3.1 Award and Interests Not Transferable. This Award, including the RSUs and the
Dividend Equivalents awarded hereunder, may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares issuable pursuant to the Award have
been issued, and all restrictions applicable to such Shares have lapsed. This
Award and the rights and privileges conferred hereby, including the RSUs and the
Dividend Equivalents awarded hereunder, shall not be liable for the debts,
contracts or engagements of Participant or his or her successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

3.2 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant shall have all the rights of a stockholder of the
Company, including with respect to the right to vote the Shares and the right to
receive any cash or share dividends or other distributions paid to or made with
respect to the Shares.

3.3 Trading Restrictions.  The Company may establish periods from time to time
during which Participant’s ability to engage in transactions involving the
Company’s  Common Stock is subject to specific restrictions (“Restricted
Periods”).  Participant may be subject to restrictions giving rise to a
Restricted Period for any reason that the Company determines appropriate,
including, restrictions generally applicable to employees or groups of employees
or restrictions applicable to Participant during an investigation of allegations
of misconduct or conduct detrimental to the Company or any Affiliate by
Participant.

3.4Award Subject to Clawback.  This Award, including the RSUs and the Dividend
Equivalents awarded hereunder, and any Shares issuable upon vesting of the RSUs
or the cash issuable upon settlement of the Dividend Equivalents, are subject to
forfeiture, recovery by the Company or other action pursuant to, in addition to
the provisions set forth in Section 3.6 of this Agreement, any clawback or
recoupment policy which the Company may adopt from time to time pursuant to laws
or regulations, including without limitation, any such policy which the Company
may be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by applicable law.

3.5Conditions to Issuance of Shares or Settlement of Award.  The Company shall
not be required to issue or deliver any Shares issuable upon the vesting of the
RSUs or settle the Dividend Equivalents prior to the fulfillment of all of the
following conditions:  (a) the admission of the Shares to

A-4

--------------------------------------------------------------------------------

 

 

listing on all stock exchanges on which such Shares are then listed, (b) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the U.S. Securities and
Exchange Commission or other governmental regulatory body, which the Board (or
any Committee to which administration of the Plan has been delegated by the
Board) shall, in its sole and absolute discretion, deem necessary and advisable,
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Board (or any Committee to which administration of
the Plan has been delegated by the Board) shall, in its absolute discretion,
determine to be necessary or advisable,  (d) the lapse of any such reasonable
period of time following the date the RSUs vest as the Board (or any Committee
to which administration of the Plan has been delegated by the Board) may from
time to time establish for reasons of administrative convenience, and (e) the
receipt by the Company of full payment of any applicable withholding tax in any
manner permitted under Section 1.2 above.    

3.6Restrictive Covenants. 

(a)Forfeiture for Violation of Restrictive Covenants.  The grant of the RSUs
provided herein and Participant’s agreement to the Restrictive Covenants (as
defined below) are intended to be mutually dependent promises and in the event
Participant breaches or threatens to breach the Restrictive Covenants, then to
the greatest extent permitted by applicable law: (i) RSUs that have not yet been
settled (whether vested or unvested) shall immediately be cancelled; (ii) any
Shares issued upon settlement of the RSUs during the time period that is twelve
(12) months prior to and twelve (12) months following Participant’s Termination
of Service that have not yet been sold by Participant shall be forfeited back to
the Company for no consideration; and (iii) if Participant received Shares upon
settlement of the RSUs during the time period that is twelve (12) months prior
to and twelve (12) months following Participant’s Termination of Service and
subsequently sold the received Share(s), any gain represented by the fair market
value of the Shares issued upon settlement of the RSUs on the settlement date
multiplied by the number of Shares issued to Participant upon settlement of the
RSUs shall be paid by Participant to the Company, in cash, without regard to any
market price decrease or increase subsequent to the settlement of the RSUs.

(b)Certain Covenants.  Participant acknowledges that, to assist Participant in
the performance of Participant’s duties, the Company agrees to provide and shall
provide and has provided Participant with Confidential Information (as defined
below) and materials.  Due to the sensitive nature of this Confidential
Information, Participant acknowledges that the Company has legitimate business
and competitive interests and legal rights to require non-disclosure of the
Confidential Information to other companies and/or individuals and to require
that the Confidential Information be used only for the benefit of the
Company.  Therefore, in order to protect the Company’s Confidential Information
and the Company’s business goodwill and competitive position, and in exchange
for the Company providing Participant the consideration set forth herein, and in
order to protect the value of the equity-based compensation provided to
Participant in this Agreement, Participant agrees:

(i)At any time during the term of Participant’s service to the Company and
thereafter for so long as such Confidential Information remains confidential,
other than by reason of its wrongful disclosure (whether directly or indirectly)
by Participant, Participant will not use, disclose or allow to be disclosed to
any person, firm, or corporation, the Company’s Confidential Information, unless
previously authorized by the Company for use in the pursuit of Company business;

(ii)During the term of Participant’s service to the Company (which for purposes
of this Section shall be deemed to include any period for which Participant
continues to be paid by the Company following termination or resignation) and
for a period of twelve (12) months following Participant’s termination of
service, whether voluntary or involuntary, Participant will not, anywhere in the
world, directly or indirectly, compete with any portion of the Business (as
defined below) of the Company in any way, or act as an officer, director,
employee, consultant, lender, partner, trustee, member,

A-5

--------------------------------------------------------------------------------

 

 

shareholder, or agent of any person or entity that is engaged in any business in
competition with the Business as now conducted by the Company or its Affiliates
or in which the Company or its Affiliates becomes engaged during the term of
Participant’s service to the Company, including, without limitation, any member
of the Competitive Group.  Notwithstanding the foregoing, this clause (ii) shall
not (A) preclude Participant from going to work for a separate business unit of
any member of the Competitive Group that is not engaged in the Business, or (B)
apply to services rendered by Participant in California after the date
Participant’s service by the Company terminates (which for purposes of this
Section shall be deemed to include any period for which Participant continues to
be paid by the Company following termination or resignation); and

(iii)Both during Participant’s service to the Company and for a period of twelve
(12) months following Participant’s termination of service, whether voluntary or
involuntary, Participant will not: (A) directly or indirectly solicit, entice,
induce or attempt to induce or influence any employee or independent contractor
of the Company to terminate or alter his, her or its relationship with the
Company; and (B) provide any information about the Company’s employees or
independent contractors to any other person for the purpose of assisting any
third party to solicit the Company’s employees for outside employment.

(c)Use of Certain Information.  Participant shall not knowingly use in his or
her work for the Company, any ideas, processes, code, inventions, improvements,
developments and discoveries subject to any right or obligation of a third
party, including trade secrets, patents, copyrights, trademarks, or open source
obligations.

(d)Business Opportunities.  Participant will promptly disclose to the Company
any business opportunity of which Participant becomes aware during his/her
employment or service to the Company that relates to any products or services
planned, under development, developed, produced or marketed by the
Company.  Participant will not take advantage of or divert any such opportunity
for his/her (or any other person or entity) own gain, profit or benefit, without
the prior written consent of the Company.

(e)Company Materials.  All Company Materials are the Company’s property and may
not be copied or removed from the Company’s premises (physically or
electronically), unless done for the sole benefit of the Company as part of
Participant’s job responsibilities or expressly approved by an authorized
representative of the Company, for the benefit of the Company.

(f)Return of Company Materials.  Immediately upon the Participant’s Termination
of Service for any reason, or upon Company’s request at any other time,
Participant will deliver to Company all Company Materials.  Participant shall
not retain, copy, or remove (either physically or electronically) any Company
Materials from Company premises, computers, or other electronic equipment or
storage devices. 

(g)Definitions.  For purposes of this Section 3.6:

(i)The term “Business” shall mean the business of providing integrated payment
and information solutions and related services for intelligent travel
applications to transportation and traffic management entities, as well as
providing mission-centered training systems and services, C4ISR systems,
intelligence, and cyber solutions for the United States and allied nations.

(ii)The term “Confidential Information” or “Company Confidential Information”
means all forms and types of business, technical, financial, economic, sales,
marketing or customer information of the Company that Participant receives,
develops or has access to as a result of his/her employment or service to the
Company, which has not been previously disclosed to the general

A-6

--------------------------------------------------------------------------------

 

 

public by an authorized Company representative or customer, regardless of
whether such information would be deemed a trade secret under applicable
law.  Confidential Information shall be interpreted broadly and includes, but is
not limited to, business strategies and plans, financial information,
projections, pricing and cost information, proposals, lists of present or future
customers, all information obtained from or about current or future customers,
supplier lists and information, plans and results of research and development,
reports, manuals, policies, personnel information (other than Participant’s own
information), evaluations, designs, specifications, blueprints, drawings,
patterns, compilations, formulas, programs, software, prototypes, methods,
processes, devices, procedures, “Inventions,” special techniques of any kind
peculiar to the Company’s operations, or other confidential or proprietary
information or intellectual property related to the Business, products,
services, or plans of the Company, whether tangible or intangible, and whether
stored or memorialized physically, electronically, photographically, or in
Participant’s memory.  This specifically includes all information the Company
receives from customers or other third parties that is not generally known to
the public or is subject to a confidentiality agreement.

(iii)The term “Company” means the Company, its subsidiaries and its Affiliates.

(iv)The term “Company Materials” means all forms of written or recorded
information, data, or materials, including, but not limited to, documents,
files, memoranda, notes, lists, as well as photographs, drawings, blueprints,
and schematics (and all copies thereof) relating to the Company’s business,
customers, suppliers, products or services, whether in tangible or electronic
form (including items stored in computer memories, computer disks, thumb drives,
CDs, or any other electronic means), whether made or compiled by Participant or
others.

(v)The term “Competitive Group” includes, but is not limited to, the following
entities: ACS, Accenture, Active Exhaust, BAE Systems, Bering Sea Environmental,
Boeing, Booz Allen Hamilton, DRS Training & Control Systems, Elbit Systems,
Engility, General Dynamics, HP Enterprise Services, Information Assurance
Specialist, IBM, Israeli Aircraft Industries, Kapsch-Group Beteiligungs, L-3,
LG, Leidos, Lockheed Martin, Northrup Grumman, Raytheon, Rockwell Collins, Royal
Imtech, Ruag, SAIC, Saab Training Systems, Scheidt and Bachmann, Thales, Xerox,
Siemens, TransCore, Trapeze Group, IVU Traffic Technologies, Indra Sistemas,
Init AG (and U.S. subsidiaries), Econolite Group, Trafficware, and Q-Free ASA
(and U.S. subsidiaries), as well as any entity that is a successor to, acquires
a majority of the assets of, or merges in whole or in part with any of the
foregoing entities. 

(vi)The term “Inventions” includes, but is not limited to, any creation,
discovery, development, idea, technique, formula, method, process, use,
apparatus, product, device, machine, composition, code, design, program,
technical data, configuration of any kind, or improvements to any of these
things, which is discovered, conceived, developed, made or produced by
Participant (alone or in conjunction with others), whether or not patentable or
registerable under patent, copyright or similar statutes. 

(vii)The term “Restrictive Covenants” means the restrictions set forth in this
Section 3.6 or, if Participant is a party to an employment agreement with the
Company, which agreement sets forth provisions regarding Confidential
Information, non-solicitation or non-competition that are more restrictive than
the provisions set forth in this Section 3.6, the provisions set forth in such
employment agreement. 

(h)Reasonableness of Restrictions.  Participant has carefully read and
considered the Restrictive Covenants, and, having done so, agrees and
acknowledges that the Restrictive Covenants limit Participant’s ability to
engage in competition during the period provided for above.  Participant
expressly warrants and represents that these restrictions with respect to time
and scope of activity are reasonable and

A-7

--------------------------------------------------------------------------------

 

 

necessary to protect the Confidential Information and the Company’s business
goodwill and competitive position.

(i)Remedies for Breach.  In the event of a breach of any of the Restrictive
Covenants, in addition to the forfeiture provisions set forth in Section 3.6(a),
the Company shall have the right to seek monetary damages for any such
breach.  In addition, in the event of a breach or threatened breach of any of
the Restrictive Covenants, the Company shall have the right to seek equitable
relief, including specific performance by means of an injunction against
Participant or against Participant’s partners, agents, representatives,
servants, employers, employees, and/or any and all persons acting directly or
indirectly by or with him or her, to prevent or restrain any such breach.

(j)Blue Penciling.  In the event a court of competent jurisdiction determines
that the geographic area, duration, or scope of activity of any restriction
under this Agreement is more extensive than is necessary to protect the
legitimate business interests of the Company and its affiliates or are otherwise
unenforceable, the Company may, in its sole discretion, reform and modify the
restrictions under this Agreement to the extent required to render them valid
and enforceable under applicable law. 

(k)Defend Trade Secrets Act.  The federal Defend Trade Secrets Act of 2016
provides immunity in certain circumstances to employees, contractors, and
consultants for limited disclosures of a company’s trade secrets. Specifically,
employees, contractors, and consultants may disclose trade secrets: (i) in
confidence, either directly or indirectly, to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, employees, contractors, and consultants who file retaliation
lawsuits for reporting a suspected violation of law may also: (A) disclose the
trade secret to his/her attorney, and (B) use the information in related court
proceeding, as long as the individual files documents containing the trade
secret under seal, and does not otherwise disclose the trade secret except
pursuant to court order.

ARTICLE IV
OTHER PROVISIONS

4.1 No Right to Continued Employment, Service or Awards. 

(a)Nothing in the Plan, the Grant Notice, or this Agreement shall confer upon
Participant any right to continue in the employ or service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, except to the extent expressly provided otherwise in a written
agreement between the Company or any Affiliate and Participant.  

(b)The grant of the Award is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future.  Future grants, if any, will be at the sole discretion of
the Company.  In addition, the value of the Award is an extraordinary item of
compensation outside the scope of any employment contract.  As such, the Award
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the underlying Common Stock is unknown and cannot be predicted
with certainty.

4.2 Adjustments. Participant acknowledges that the Award, including the vesting
of the Award and the number of Shares subject to the Award, is subject to
adjustment in the discretion of the Board (or

A-8

--------------------------------------------------------------------------------

 

 

any Committee to which administration of the Plan has been delegated by the
Board) upon the occurrence of certain events as provided in this Agreement and
Section 11 of the Plan.

4.3 Notices.    Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to
Participant shall be addressed to Participant at the most recent physical or
email address for Participant listed in the Company’s personnel records. By a
notice given pursuant to this Section 4.3, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

4.4 Titles.    Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.5 Governing Law; Venue; Severability. The laws of the state in which
Participant resides shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws. The parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Southern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in San Diego
County, California) and that the parties shall submit to the jurisdiction of
such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection a party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Agreement shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.   Notwithstanding anything to the
contrary contained in the Participant’s Employee Inventions & Secrecy Agreement
(the “Inventions & Secrecy Agreement”), Section 16 of such agreement is hereby
amended to be consistent with this Section 4.5 and this constitutes an amendment
of such Inventions & Secrecy Agreement to change the governing law of such
agreement to be consistent with this Section 4.5 (with references therein to the
“Agreement” to continue to be deemed references to the Inventions & Secrecy
Agreement).

4.6 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the United States Securities and
Exchange Commission, including, without limitation, Rule 16b-3 under the
Exchange Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan, the Grant Notice and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

4.7 Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.



A-9

--------------------------------------------------------------------------------

 

 

4.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

4.9 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Dividend Equivalents, the Plan and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

4.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board (or any
Committee to which administration of the Plan has been delegated by the
Board); provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
impair any rights or obligations under this Agreement in any material way
without the prior written consent of Participant.

4.11 Paperless Administration.  By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.

4.12 Entire Agreement.  The Plan, the Grant Notice, this Agreement and the
Inventions & Secrecy Agreement constitute the entire agreement of the parties
and supersede in their entirety all oral, implied or written promises,
statements, understandings, undertakings and agreements between the Company and
Participant with respect to the subject matter hereof, including without
limitation, the provisions of any employment agreement or offer letter regarding
equity awards to be awarded to Participant by the Company, or any other oral,
implied or written promises, statements, understandings, undertakings or
agreements by the Company or any of its representatives regarding equity awards
to be awarded to Participant by the Company. Notwithstanding the foregoing,
Section 3.6 of this Agreement is in addition to and does not limit the effect of
other agreements or understandings between Participant and the Company or any
Affiliate with respect to matters addressed therein, including the Inventions &
Secrecy Agreement or any other agreement with respect to prohibitions against
solicitation and the protection of the Company’s trade secrets and confidential
information and noncompetition and nonsolicitation covenants of Participant;
provided, however, that to the extent the provisions of Section 3.6 of this
Agreement are more restrictive that any such agreements, including the
Inventions & Secrecy Agreement, Participant and the company agree that the
provisions of Section 3.6 of this Agreement shall govern.

4.13 Section 409A. 

(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date, “Section 409A”). The
Board (or any Committee to which administration of the Plan has been delegated
by the Board) may, in its discretion, adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Board (or any Committee to which administration of the Plan has
been delegated by the

A-10

--------------------------------------------------------------------------------

 

 

Board) determines are necessary or appropriate to comply with the requirements
of Section 409A.  

(b)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs and the cash issuable upon settlement of the Dividend
Equivalents corresponding thereto shall be distributed to Participant no later
than the later of: (i) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such RSUs are no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such RSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder. 

(c)For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Participant may be eligible to receive under this Agreement shall be treated as
a separate and distinct payment.

 

 



A-11

--------------------------------------------------------------------------------

 

 

EXHIBIT B


TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

VESTING SCHEDULE

1. Performance-Based Vesting.  The RSUs shall vest based on the Company’s Sales
Growth Rate (as defined below), Return on Equity (as defined below) and Adjusted
EBITDA Growth Rate (as defined below) for the Performance Period (as defined
below) as follows:

(a)Performance Vesting Provisions.  In the event the Measurement Date (as
defined below) occurs on September 30, [Year 3], such number of RSUs shall vest
on the Determination Date (as defined below) as is determined as follows:

(i)Sales Growth.  Such number of RSUs shall vest based on the Company’s
calculated Sales Growth Factor during the Performance Period as is determined by
multiplying (i) the Target RSUs set forth in the Grant Notice, by (ii) 40%, by
(iii) Sales Growth Achievement Percentage (as defined in the chart below)
determined pursuant to the chart set forth below as of the Measurement Date. 

Sales Growth Rate For Performance Period

Sales Growth Factor

Sales Growth Achievement Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

If the Company’s Sales Growth Factor during the Performance Period is between
two achievement levels, the Sales Growth Achievement Percentage shall be
determined by linear interpolation between the applicable achievement levels.

(ii)Return on Equity Performance.  Such number of RSUs shall vest based on the
Company’s Return on Equity during the Performance Period as is determined by
multiplying (i) the Target RSUs set forth in the Grant Notice, by (ii) 20%, by
(iii) the Return on Equity Achievement Percentage (as defined in the chart
below) determined pursuant to the chart set forth below as of the Measurement
Date. 

Return on Equity Achieved During Performance Period

Return on Equity Achievement
Percentage

 

 

 

 

 

 

 

 

 

If the Company’s Return on Equity achievement is between two achievement levels,
the Return on Equity Achievement Percentage shall be determined by linear
interpolation between the applicable achievement levels.

(iii)Adjusted EBITDA Growth.  Such number of RSUs shall vest based on the
Company’s calculated Adjusted EBITDA Growth Factor during the Performance Period
as is determined by multiplying (i) the Target RSUs set forth in the Grant
Notice, by (ii) 40%, by (iii) Adjusted EBITDA Growth Achievement Percentage (as
defined in the chart below) determined pursuant to the chart set forth below as
of the Measurement Date. 



 

--------------------------------------------------------------------------------

 

 

Adjusted EBITDA Growth Rate for Performance Period

Adjusted EBITDA Growth Factor

Adjusted EBITDA Growth Achievement Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

If the Company’s Adjusted EBITDA Growth Factor during the Performance Period is
between two achievement levels, the Adjusted EBITDA Growth Achievement
Percentage shall be determined by linear interpolation between the applicable
achievement levels.

(iv)Continued Service Requirement.  Subject to clauses (b),  (c) and (d)  below,
Participant must not have experienced a Termination of Service prior to
September 30, [Year 3] in order to be eligible for vesting pursuant to this
clause (a).

(b)Vesting Upon a Change in Control.  Notwithstanding the foregoing, such number
of RSUs shall vest immediately prior to the date of such Change in Control as is
equal to the Target RSUs.  Participant must not have experienced a Termination
of Service prior to the date of such Change in Control in order to be eligible
for vesting pursuant to this clause (b).

(c)Vesting Upon Covered Termination or Disability.  Notwithstanding the
foregoing, in the event Participant’s Service terminates as a result of his or
her Covered Termination or Disability, the RSUs shall continue to be eligible to
vest on the Determination Date pursuant to clause (a) based on the Company's
performance for the Performance Period, with the exception that the number of
RSUs that shall vest pursuant to clause (a), if any, shall be multiplied by the
percentage determined by dividing (x) the number of calendar days elapsed from
the beginning of the Performance Period through and including the date of such
Covered Termination or Disability, by (y) one thousand ninety-five.

(d)Vesting Upon Death.  Notwithstanding the foregoing, such number of RSUs shall
vest immediately in the event Participant’s service terminates as a result of
his or her death as is determined by multiplying (i) the Target RSUs, by
(ii) the percentage determined by dividing (x) the number of calendar days
elapsed from the beginning of the Performance Period through and including the
date of death, by (y) one thousand ninety-five.

2. Forfeiture.  Any portion of the Award and any RSUs which do not vest pursuant
to Section 1 above shall automatically and without further action be cancelled
and forfeited by Participant, and Participant shall have no further right or
interest in or with respect to such portion of the Award or RSUs. 

3. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings given below:

(a)“Actual Cumulative Sales Amount” means the aggregate of the Company’s Sales
during the Performance Period.

(b)“Actual Cumulative Adjusted EBITDA Amount” means the aggregate of the
Company’s Adjusted EBITDA (as defined below) during the Performance Period, as
presented in the Company’s filings with the U.S. Securities and Exchange
Commission.

(c)“Baseline Cumulative Sales Amount” means $[____________].  



B-2

--------------------------------------------------------------------------------

 

 

(d)“Baseline Cumulative Adjusted EBITDA Amount” means $[____________].  

(e)“Constructive Termination”  means a voluntary termination of employment by
Participant after one of the following is undertaken without Participant’s
express written consent:  

 (i)a  substantial reduction in the nature or scope of Participant’s authority,
duties, function or responsibilities (and not simply a change in title or
reporting relationships);

(ii)a material reduction in Participant’s base compensation (except for base
compensation decreases generally applicable to the Company’s other
similarly-situated employees); or

(iii)an increase in Participant’s one-way driving distance from Participant’s
principal personal esidence to the principal office or business location at
which Participant is required to perform services of more than 50 miles, except
for required travel for the Company’s business to the extent substantially
consistent with Participant’s prior business travel obligations;

(iv)a material breach by the Company of any provisions of this Agreement or any
enforceable written agreement between the Company and Participant.

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) Participant provides the Company with
written notice that Participant believes that an event described above has
occurred, (y) such notice is given within three (3) months of the date the event
occurred, and (z) the Company does not rescind or cure the conduct giving rise
to the event described above within ten (10) days of receipt by the Company of
such notice from Participant.  A Participant’s resignation from employment with
the Company for Good Reason must occur within ninety (90) days following the
expiration of the foregoing cure period. 

 

(f)“Covered Termination” shall mean Participant’s Involuntary Termination
Without Cause or Constructive Termination. 

 

(g)“Determination Date” means the date on which the Committee certifies in
writing the Company’s Sales Growth Rate, Return on Equity and Adjusted EBITDA
for the Performance Period.  The Company expects the Determination Date will
occur prior to November 30, 2019, but in all events such date shall occur during
2019.    

 

(h) “Adjusted EBITDA” means net income attributable to the Company, plus
interest expense, less interest income, plus provision for income taxes, less
benefit for income taxes, plus depreciation, plus amortization of purchased
intangible assets, plus goodwill impairment charges, plus intangible asset
impairment charges, plus fixed asset and other long-lived asset impairment
charges, plus other non-operating expense, less non-operating income, plus
expenses incurred to implement the Company’s Enterprise Resource Planning (ERP)
systems and improve its supply chain management, plus expenses incurred related
to contemplated or completed business acquisitions including retention bonus
expenses, due diligence and consulting costs incurred in connection with the
acquisitions, expense recognized as a result of the seller modifying employee
equity awards or cash bonuses, expenses recognized related to the change in the
fair value of contingent consideration for acquisitions, plus expenses incurred
related to restructuring the Company, including the costs of a reduction in
force and other associated costs, such as presented in the Company’s 8-K filing
with the U.S. Securities and Exchange Commission on November 22, 2016. If the
Company adopts Accounting Standards Update No. 2014-09, Revenue for Contracts
with Customers (ASU 2014-09), using the cumulative effect method of adoption
(modified retrospective method), amounts included in the calculation of Adjusted
EBITDA as described above during the Performance Period will be determined for
fiscal year [1, 2 and 3] excluding any impacts of adoption

B-3

--------------------------------------------------------------------------------

 

 

of ASU 2014-09. If the Company adopts ASU 2014-09 using the full retrospective
method of adoption, all amounts will be determined for fiscal years [1 and 2] as
reported in the fiscal [2] financial statements in the Annual Report on Form
10-K filed by the Company for the fiscal year ending September 30, [Year 2] (the
“[Year 2] 10-K”) and the earnings release filed on Form 8-K in connection with
that filing. If the full retrospective method of adoption is used, the amount of
net income attributable to the Company and the income tax provision (benefit)
for fiscal [Year 3] will be equal to the respective amounts for fiscal [Year 3]
as reported in the Annual Report on Form 10-K filed by the Company for the
fiscal year ending September 30, [Year 3] (the “[Year 3] 10-K”) multiplied by
the ratio calculated as (i) the sum of the fiscal [Year 2] and fiscal [Year
1]2017 amounts as reported in the [Year 2] Form 10-K divided by (ii) the sum of
the fiscal [Year 2] and fiscal [Year 1] amounts as reported in the [Year 3] Form
10-K.

 

(i)“Adjusted EBITDA Growth Factor” for the Performance Period shall mean (i) the
Company’s Actual Cumulative Adjusted EBITDA for the Performance Period divided
by (ii) the Baseline Cumulative Adjusted EBITDA Amount, and the “Adjusted EBITDA
Growth Factor” shall be calculated to the fourth decimal point.

 

(j)“Involuntary Termination Without Cause” shall mean Participant’s involuntary
termination of employment by the Company other than for one of the following
reasons:

 

(i)The willful and continued failure of Participant to perform substantially his
or her duties to the Company as those duties exist on the date of termination,
other than any failure resulting from circumstances outside Participant’s
control, or from incapacity of Participant due to physical or mental illness or
Disability, or following Participant’s delivery of notice of Constructive
Termination, after a written demand for substantial performance is delivered to
Participant, which demand specifically identifies the manner in which the
Company believes the Participant has not substantially performed his or her
duties satisfactorily, and provided that the Company demonstrates that such
failure has a demonstrably harmful impact on the Company or its reputation, and
provided further that Participant has been given a period of at least thirty
(30) days to cure his or her failure in performance.  No act or failure to act
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith or without reasonable belief that the action was in the best interests of
the Company or its Affiliates;

(ii)Participant’s gross negligence or breach of fiduciary duty to the Company
involving personal profit, personal dishonesty or recklessness, or Participant’s
material breach of any agreement with the Company, including a material
violation of Company policies and procedures; provided that such termination of
employment occurs within twelve (12) months following the Company’s discover of
such event; or

(iii)Participant’s conviction (which has become final) or entry of a plea of
guilty or nolo contendere regarding an act that would be deemed a felony under
California or Federal criminal statutes (or any comparable criminal laws of any
jurisdiction in which Participant is permanently employed by the Company or an
Affiliate) that has a demonstrably harmful impact on the Company’s business or
reputation, as determined in good faith by the Company’s Executive Compensation
Committee, provided that such termination of employment occurs within twelve
(12) months following the Company’s discover of such event.

(k)“Measurement Date” means September 30, [Year 3].

(l)“Performance Period” means the period beginning on October 1, [Award Year]
and ending on the Measurement Date.



B-4

--------------------------------------------------------------------------------

 

 

(m)“Return on Equity” for the Performance Period shall mean the Company’s net
income return on equity for the Performance Period, expressed as an average
annual percentage of beginning equity (to the third decimal point), determined
as follows:

(i)the sum of:

(A)the percentage determined by dividing (A) the Company’s net income for the
fiscal year ending September 30, [Year 1], by (B) the Company’s beginning equity
as of October 1, [Award Year]; plus

(B)the percentage determined by dividing (A) the Company’s net income for the
fiscal year ending September 30, [Year 2], by (B) the Company’s beginning equity
as of October 1, [Year 1]; plus

(C)the percentage determined by dividing (A) the Company’s net income for the
fiscal year ending September 30, [Year 3], by (B) the Company’s beginning equity
as of October 1, [Year 2];

(ii)divided by three (3).

The Company’s Return on Equity shall be determined in accordance with accounting
principles generally accepted in the United States. If the Company adopts ASU
2014-09 using the cumulative effect method of adoption (modified retrospective
method), the net income and beginning equity amounts for fiscal years [1, 2 and
3] will be determined for such fiscal years excluding any impacts of adoption of
ASU 2014-09. If the Company adopts ASU 2014-09 using the full retrospective
method of adoption, the net income and beginning equity amounts for fiscal years
[1, 2 and 3] will be determined as the amounts that are reported for such fiscal
years, respectively, in the [Year 3] Form 10-K.  

 (n)“Sales” shall mean the revenues from the Company’s sales, determined in
accordance with accounting principles generally accepted in the United States.
If the Company adopts ASU 2014-09 using the cumulative effect method of adoption
(modified retrospective method), Sales for fiscal year [1, 2 and 3] will be
determined excluding any impacts of adoption of ASU 2014-09. If the Company
adopts ASU 2014-09 using the full retrospective method of adoption, Sales for
fiscal years [1 and 2] will be determined as reported in the fiscal [Year 2]
financial statements in the [Year 2] Form 10-K. If the full retrospective method
of adoption is used, the amount of Sales for fiscal [Year 3] will be equal to
the sales for fiscal [Year 3] as reported in the [Year 3] Form 10-K multiplied
by the ratio calculated as (i) the sum of the fiscal [Year 2] and fiscal [Year
1] Sales as reported in the [Year 2] Form 10-K divided by (ii) the sum of the
fiscal [Year 2] and fiscal [Year 1] Sales as reported in the [Year 3] Form 10-K.

(o)“Sales Growth Factor” for the Performance Period shall mean (i) the Company’s
Actual Cumulative Sales Amount for the Performance Period divided by (ii) the
Baseline Cumulative Sales Amount, and the “Sales Growth Factor” shall be
calculated to the fourth decimal point.

 

 



B-5

--------------------------------------------------------------------------------

 

 

Notice of Performance Stock Unit of CUBIC CORPORATION

 

Company Name

Cubic Corporation

Plan

 

Participant ID

 

Participant Name

 

Participant Address

 

Grant/Award Type

Performance Stock Unit

Share Amount

 

Grant/Award Price

 

Grant/Award Date

 

Expiration Date

 

 

 

 

VESTING SCHEDULE

Vesting Date

No. of Shares

Percent

 

 

 

 

B-6

--------------------------------------------------------------------------------